DETAILED ACTION
Claim Objections
Claims objected to because of the following informalities:  
Claim 1 recites “a third region that exceeds the reference line in the at least one first region when the object is included in the third region” and Claim 3 further recites “the third region that is a region of the at least one first region other than the second region”. It is unclear the relationship between the third region and the other regions, particularly the first region. As the third region is defined as “a region of the at least one first region”, and both the third region and first region are to be avoided to be irradiated, the Examiner has interpreted the third region as overlapping the first region. 
More specifically the claim sets forth that “when an object outside the vehicle is detected, adjust the predetermined light distribution so as to avoid an irradiation of the light to at least one first region including the object among the plurality of regions… while avoiding an irradiation of the light to a third region… when the object is included in the third region”. Claim 1 is setting forth that the object is both in the first and the third region. As there is nothing to differentiate the two, the Examiner has treated the first and third regions to be the same. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura (U.S. 2022/0119061, filed 7/5/2019).
Regarding claim 1, Kimura teaches vehicle lamp comprising: 
a light source (headlight 60) configured to emit a light and provided for a vehicle traveling in corners in a cornering state in which a vehicle body is tilted toward a turning direction (two wheeled vehicle); 
an optical member including a lens configured to irradiate the light from the light source to a front of the vehicle lamp and form a predetermined light distribution pattern (see p. 0035 outer lens) including a plurality of regions formed in parallel in a single direction (see fig. 3); and 
a controller (control device see p. 0014) configured to, when an object outside the vehicle is detected, adjust the predetermined light distribution pattern so as to avoid an irradiation of the light to at least one first region including the object among the plurality of regions (see p. 0015, see fig. 2, illuminates upper regions with no vehicle present, not illuminated with preceding or oncoming vehicles), wherein, 
when the vehicle body is in a cornering state, the controller acquires inclination information of the vehicle body (lean angle detection device, see p. 0057), determines whether there is a second region that does not exceed a reference line along a horizontal direction in the at least one first region, based on the inclination information (determines angle of lean and adjusts profile based on angle of lean; horizontal reference line HL), and 
when determined that there is the second region, the controller irradiates the second region with the light even when the object is included in the second region (see p. 0017 “the foregoing headlight device forms the upper left emission area and maintains the brightness of the upper left emission area irrespective of whether or not the oncoming vehicle and/or preceding vehicle is/are present”) while avoiding an irradiation of the light to a third region that exceeds the reference line in the at least one first region when the object is included in the third region (third region, in this example the right region, is unilluminated during cornering when the object is in the third region as it exceeds the horizontal line, the Examiner points to $A example A1).
The recited “reference line” and “cornering state” are functional recitations that only require a structure capable of performing the function.
Regarding claim 2, Kimura teaches that the object outside the vehicle is a vehicle equipped with at least one lamp (detected vehicle), and the reference line is defined to pass through an upper end of the at least one lamp.
Kimura does not explicitly recite that the reference line is defined to pass through an upper end of the at least one lamp. However, Kimura teaches a structure capable of setting the horizontal plane to pass through an upper end of the at least one lamp. Additionally, the recitation is dependent on the height of the at least one lamp of a different vehicle, i.e. Kimura teaches the limitation based on the location of the at least one lamp. I.e. Kimura teaches a structure capable of performing the function and a structure that actually performs the function dependent on the environment it is applied. 
Regarding claim 3, Kimura teaches that the light source includes a plurality of light emitting elements arranged in parallel (2 rows of parallel elements, see fig. 5a, 5b), the plurality of regions are formed in parallel along the horizontal direction by light from the plurality of light emitting elements, and the controller turns on a light emitting element that forms the second region of the plurality of light emitting elements, and turns off a light emitting element that forms the third region that is a region of the at least one first region other than the second region, thereby forming the predetermined light distribution pattern (see fig. 5a, 5b).
Regarding claim 9, Kimura teaches a vehicle system comprising: 
a vehicle lamp provided for a vehicle traveling in corners by tilting a vehicle body in a direction of turning and including: 
a light source (headlight 60); and 
an optical member (see p. 0035) including a lens configured to irradiate a light from the light source to a front of the vehicle and form a predetermined light distribution pattern including a plurality of regions formed in parallel in a single direction (see fig. 3); 
a sensor configured to detect an object outside the vehicle (see p. 0015); and 
a controller (control device) configured to, when the object outside the vehicle is detected by the sensor, adjust the predetermined light distribution pattern so as not to irradiate at least one first region including the object among the plurality of regions with the light, wherein the controller is further configured to perform a process including: 
setting a reference line along a horizontal direction based on position information of the object acquired by the sensor (exceeding lean angle), 
acquiring inclination information of a vehicle body when the vehicle body is in a cornering state (see p. 0057), determining whether there is a second region that does not exceed the reference line along the horizontal direction in the at least one first region, based on the inclination information, and 
when determining that there is the second region, irradiating the second region with the light even when the object is included in the second region (see p. 0017) while avoiding an irradiation of the light to a third region that exceeds the reference line in the at least one first region when the object is included in the third region (see fig. 4A).
Regarding claim 10, Kimura teaches comprising:
a first sensor connected to the controller and configured to detect environmental information including the object outside the vehicle (detection device p. 0034); and
a second sensor connected to the controller and configured to detect the cornering state of the vehicle body (lean angle detection device, see p. 0057).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura.
Regarding claim 2, Kimura does not explicitly recite that the reference line is defined to pass through an upper end of the at least one lamp. However, Kimura teaches a structure capable of setting the horizontal plane to pass through an upper end of the at least one lamp. Additionally, the recitation is dependent on the height of the at least one lamp of a different vehicle, i.e. Kimura teaches the limitation based on the location of the at least one lamp. I.e. Kimura teaches a structure capable of performing the function and a structure that actually performs the function dependent on the environment it is applied. 
In the interest of compact prosecution, the Examiner also finds that it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have set the horizontal line as the upper end of the at least one lamp to optimally illuminate the road and other vehicles while preventing undue glare for drivers. The specific recitation of the reference line location is an intended use of a known structure in an optimal manner. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of WO 2018/168249a1 (incorporated by reference in Kimura). 
Regarding claim 4, ‘249 teaches that the light source includes a plurality of light emitting elements arranged in parallel (see fig. 5, 4, 3 light sources are arranged in a parallel facing manner on a single substrate), the plurality of regions are formed in parallel along the horizontal direction (see fig. 5, light regions are formed in parallel arranged in the same plane) by light from the plurality of light emitting elements, and the controller turns on a light emitting element that forms the second region among the plurality of light emitting elements, and turns off a light emitting element that forms the third region that is a region of the at least one first region other than the second region, thereby forming the predetermined light distribution pattern (see fig. 6).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a plurality of light emitting elements arranged in parallel, as is well known in the art, for the light source of Kimura as such a structure allows a high resolution light beam with a single substrate, allowing control of the light distribution with a low manufacturing cost. 
Claim(s) 5, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of ‘249, further in view of Kogure (U.S. 10,767,829).
Regarding claims 5, 6, 7, 8, Kimura does not teach that the optical member includes at least one of a rotary reflector, a Galvano mirror, and a polygon mirror, and the controller controls a scanning direction of the light by at least one of the rotary reflector, the Galvano mirror, and the polygon mirror, and controls an emission timing of the light from the light source based on the reference line to form the predetermined light distribution pattern in which the second region is irradiated with the light, and the region of the at least one first region other than the second region is not irradiated with the light.
Kogure teaches at least one of a rotary reflector, a Galvano mirror, and a polygon mirror, and the controller controls a scanning direction of the light by at least one of the rotary reflector, the Galvano mirror, and the polygon mirror, and controls an emission timing of the light from the light source based on the reference line to form the predetermined light distribution pattern in which the second region is irradiated with the light, and the region of the at least one first region other than the second region is not irradiated with the light, is well known in the art (rotary axis of mirror 31, used to illuminate chosen regions). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a scanning source with a controlled mirror or reflective element as taught by the prior art to form the light distribution of Kimura as scanning light systems are known to form a high degree of light distribution control, as is well known in the art.
Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Harada (U.S. 11,254,384, published 2/28/2019 as WO 2019/039051).
Regarding claim 4, Kimura does not specifically teach that the light source includes a plurality of light emitting elements arranged in parallel, the plurality of regions are formed in parallel along the horizontal direction by light from the plurality of light emitting elements, and the controller turns on a light emitting element that forms the second region of the plurality of light emitting elements, and turns off a light emitting element that forms the third region that is a region of the at least one first region other than the second region, thereby forming the predetermined light distribution pattern.
Harada teaches that the light source includes a plurality of light emitting elements arranged in parallel (see fig. 10), the plurality of regions are formed in parallel along the horizontal direction by light from the plurality of light emitting elements, and the controller turns on a light emitting element that forms the second region of the plurality of light emitting elements, and turns off a light emitting element that forms a region of the at least one first region other than the second region, thereby forming the predetermined light distribution pattern.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a pixel type light beam as taught by Harada to form a light distribution of Kimura with higher resolution control, thereby allowing more control over the upper and lower sections of the resulting light beam, as is well known in the art. 
Regarding claims 5, 6, 7, 8, Kimura does not teach that the optical member includes at least one of a rotary reflector, a Galvano mirror, and a polygon mirror, and the controller controls a scanning direction of the light by at least one of the rotary reflector, the Galvano mirror, and the polygon mirror, and controls an emission timing of the light from the light source based on the reference line to form the predetermined light distribution pattern in which the second region is irradiated with the light, and the region of the at least one first region other than the second region is not irradiated with the light.
Harada teaches at least one of a rotary reflector, a Galvano mirror, and a polygon mirror (see col. 2 lines 30-35), and the controller controls a scanning direction of the light by at least one of the rotary reflector, the Galvano mirror, and the polygon mirror, and controls an emission timing of the light from the light source based on the reference line to form the predetermined light distribution pattern in which the second region is irradiated with the light, and the region of the at least one first region other than the second region is not irradiated with the light (see col. 2 lines 30-45).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a scanning source with a controlled mirror or reflective element as taught by Harada to form the light distribution of Kimura as scanning light systems are known to form a high degree of light distribution control, as is well known in the art.
The combination of Kimura and Harada results in the region of the at least one first region other than the second region is not irradiated with the light (see fig. 5a, 5b first region portions not irradiated on lean).
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument about the 102 heading, the Examiner has corrected the error to list 102(a)(2) as the rejection basis. 
Regarding Applicant’s argument, that asserts broadly that the objection of the claim based on functional languages incorrect, the Examiner has moved the interpretation into the rejection of the claims. 
Although claiming a structure in a functional manner is acceptable, the weight given to such functional limitations is only based on the structure required, as indicated in the previous objection. I.e. the function “a reference line” is not given weight. It is not a structure or a function, it is a method step on performing a function. As Kimura teaches the function and the structure, Kimura reads on the limitation.
The Examiner notes that the current objection to the claims, like the former objections, is not a formal rejection or finding that the claims are indefinite, but an indication that the language is unclear for examining purposes. 
Regarding Applicant’s argument that asserts that Kimura is silent about determining there is a region that does not exceed a reference line… and that the region includes an object, the Examiner respectfully disagrees. 
First, the determination of the region is a functional limitation that Kimura is capable of teaching as it teaches a lean angle detection. Not only does Kimura set forth a specific horizontal reference line, but the structure of Kimura performs the function in the same manner, as indicated in annotated fig. 4 a.  In 4a, Kimura teaches deactivating light sources the illuminate above a horizontal line to avoid glare. The Examiner finds that this is the effect of the described lighting method and structure of Kimura. 
In p. 0008-0037, Kimura teaches deactivating lights to prevent glare, glare being cause by a luminance profile that exceeds a horizontal line and therefore is incident on oncoming drivers. Even if Kimura did not specifically teach determining a reference line extending along a horizontal direction, the controller still is configured to perform the function of deactivating light above the reference line and therefore reads on the claims. I.e., Not only does Kimura teach a structure that can perform the function, but Kimura specifically teaches the function itself. 


    PNG
    media_image1.png
    170
    400
    media_image1.png
    Greyscale

Applicant further argues that the horizontal reference line of Kimura in figure 6 is not a reference line along a horizontal direction in a region that includes an object, the Examiner respectively disagrees. Kimura teaches that this is precisely the function of figure 6. See p. 0080, “A right light source selected from the plural right light sources composed of the plural upper right light sources and the plural lower right light sources is turned on such that a right low-beam emission area, which is located below the horizontal reference line HL and closest to the horizontal reference line HL, is formed in accordance with the lean angle of the vehicle body”. Such a horizontal reference line is taught along with the logic pattern in figure 2 to indicate that all light sources below the horizontal reference line are illuminated regardless of oncoming vehicles and all light sources above the horizontal reference line are not illuminated because of the presence of an oncoming vehicle. 
Furthermore, the Examiner notes that the reference line is not a part of the invention. Determining and setting a reference line is a function that has no patentable weight in the current context. As Kimura teaches not illuminating areas of a region above a particular line, the structure of Kimura teaches the recited functions of the claim, regardless of the location or determination of the reference line. 
In the interest of compact prosecution, the Examiner highly recommends including structural limitations in the claims to overcome the prior art. As claimed, the prior art teaches the same structure, used in the same manner, to achieve the same effect. Alternatively, the Examiner suggests claiming the invention as a method claim, as “when determined that there is the second region, the controller irradiates the second region with the light even when the object is included in the second region…” recited in claim 1 is a method step. The limitation in an apparatus claim only requires that the second region is not illuminated, as is taught by Kimura.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875